Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment filed 11/13/2020 have been considered.  Claims 19-26, 28-29, 31-34 have been cancelled by applicant.  Claims 1-18, 27, 30 are currently pending.

Applicant’s drawings filed 11/13/2020 have been considered and accepted by the Examiner.

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a method for controlling a transmission buffer in a transmission node of a transmission network transmitting data packets of a data packet flow, wherein each data packet comprises a delay value indicating a transmission delay requirement of the data packet and a packet value indicating a level of importance of the data packet, wherein the transmission buffer comprises different buffer regions provided for inserting newly arriving data packets having different delay requirements, wherein each buffer region stores the newly arriving data packets having a predefined range of relay requirements, the method comprising: 
“determining whether a second data packet is present in one of the buffer regions having a lower delay requirement so that the second data packet will be transmitted after the first data packet, wherein in the affirmative,

determining a size of the first data packet
determining at least one third data packet among the candidate data packets to be dropped in response to the first data packet to be added, wherein the at least one third data packet is determined taking into account the packet values of the candidate data packets such that the waiting data size does not increase,
dropping the at least one third data packet,
adding the first data packet to the determined buffer region” in combination with other recited elements in claim 1.

The present application also relates to a control entity configured to control an operation of a transmission buffer provided in a transmission node transmitting data packets of a data packet flow, wherein each data packet comprises a delay value indicating a transmission delay requirement of the data packet and a packet value indicating a level of importance of the data packet, wherein the transmission buffer comprises different buffer regions provided for inserting newly arriving data packets having different delay requirements, wherein each buffer region stores the newly arriving data packets having a predefined range of relay requirements the control entity comprising a memory and at least one processing unit, the memory containing instructions executable by said at least one processing unit, wherein the control entity is operative to: 
“determine a size of the first data packet

drop the at least one third data packet,
add the first data packet to the determined buffer region” in combination with other recited elements in claim 28.

The present application also relates to a control entity configured to control an operation of a transmission buffer provided in a transmission node transmitting data packets of a data packet flow, wherein each data packet comprises a delay value indicating a transmission delay requirement of the data packet and a packet value indicating a level of importance of the data packet, wherein the transmission buffer comprises different buffer regions provided for inserting newly arriving data packets having different delay requirements, wherein each buffer region stores the newly arriving data packets having a predefined range of relay requirements the control entity comprising a memory and at least one processing unit, the memory containing instructions executable by said at least one processing unit, wherein the control entity is operative to : 
“determine whether a second data packet is present in one of the buffer regions having a lower delay requirement so that the second data packet will be transmitted after the first data packet, wherein in the affirmative, 
determine a waiting data size of candidate data packets which are located in the transmission buffer such that they are waiting for transmission before the second data packet,

drop the at least one third data packet, 
add the first data packet to the determined buffer region, further being operative to implement each buffer region in one buffer, and to transmit the data packets from the buffer region with the lower delay requirement to the buffer region with the higher delay requirement and to transmit the data packets to the other node from the buffer region with highest delay requirement” in combination with other recited elements in claim 27.

The present application also relates to a control entity configured to control an operation of a transmission buffer provided in a transmission node transmitting data packets of a data packet flow, wherein each data packet comprises a delay value indicating a transmission delay requirement of the data packet and a packet value indicating a level of importance of the data packet, wherein the transmission buffer comprises different buffer regions provided for inserting newly arriving data packets having different delay requirements, wherein each buffer region stores the newly arriving data packets having a predefined range of relay requirements the control entity comprising a memory and at least one processing unit, the memory containing instructions executable by said at least one processing unit, wherein the control entity is operative to : 

determine a waiting data size of candidate data packets which are located in the transmission buffer such that they are waiting for transmission before the second data packet,
determine a size of the first data packet determine at least one third data packet among the candidate data packets to be dropped in response to the added first data packet, wherein the at least one third data packet is determined taking into account the packet values of the candidate data packets such that the waiting data size does not increase, 
drop the at least one third data packet, 
add the first data packet to the determined buffer region, further being operative to transmit the data packets from the buffer region with the lower delay requirement to the buffer region with the higher delay requirement and to transmit the data packets to the other node from the buffer region with highest delay requirement, wherein if there is a free space in the buffer region with the highest relay requirement, the control entity is operative to fill the free space with data packets from buffer regions having lower delay requirements” in combination with other recited elements in claim 30.

	A first prior art, Ganos, teaches an ATM switch with a dynamic multimedia traffic priority control scheme to meet different QoS requirements for various ATM service classes. It implements three priority shifters one for each priority class.  It also teaches each arriving delay sensitive cell has an associated laxity, which is defined as the number of slots remaining before its deadline expires. A delay sensitive cell remains in the corresponding buffer until it is either 

	A second prior art, Desai et al. (US Publication 2002/0138854 A1), teaches a service specific packet processing module would immediately drop a packet it receives if it determines that the corresponding queue size has reached its limit.  The packet can also be dropped if the packet size exceeds a corresponding maximum packet size limit.   Desai also teaches different classes are associated for different packets such that a packet of a different QoS class would have a different delay requirement, some are stringent and some are less stringent.  Desai further teaches determining whether the egress buffer determines the associated with a packet’s QoS class has adequate space to hold a packet.  If it does, the packet is placed in a buffer where it waits for its turn for transmission, otherwise, it is dropped. 

	A third prior art, Warden et al. (US Publication 2003/089935), teaches classifying frames based on the corresponding non-QoS header information and scheduling delivery of the frames based on corresponding classifications. When frames are classified, they are forwarded to dynamically allocated queues corresponding to the respective classifications.  The frames are then scheduled for delivery from the queues that is designed to meet the QoS requirements of the respective QoS circuits. 


	However, Ganos, Desai, Warden, and Rochberger, when taken alone or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471